
	
		I
		112th CONGRESS
		1st Session
		H. R. 702
		IN THE HOUSE OF REPRESENTATIVES
		
			February 15, 2011
			Mr. Roe of Tennessee
			 introduced the following bill; which was referred to the
			 Committee on House
			 Administration
		
		A BILL
		To amend the Uniformed and Overseas Citizens Absentee
		  Voting Act to require States to delay certifying the results of regularly
		  scheduled general elections for Federal office in order to ensure the counting
		  of any marked absentee ballots of absent overseas uniformed services voters
		  that are collected by the Presidential designee under such Act for delivery to
		  State election officials.
	
	
		1.Delay in certification of
			 results of general elections for Federal office in order to count absentee
			 ballots of absent overseas uniformed services votersSection 102 of the Uniformed and Overseas
			 Citizens Absentee Voting Act (42 U.S.C. 1973ff–1) is amended by adding at the
			 end the following new subsection:
			
				(j)Delay in
				certification of results of certain elections in order To count absentee
				ballots of absent overseas uniformed services voters
					(1)In
				generalA State may not certify the results of a regularly
				scheduled general election for Federal office until the State has counted all
				of the valid marked absentee ballots of absent uniformed services voters cast
				in the election which are collected by the Presidential designee and delivered
				to the appropriate election officials in the State under section 103A.
					(2)Permitting
				certification at certain time after electionNotwithstanding
				paragraph (1), a State may certify the results of a regularly scheduled general
				election for Federal office on the later of—
						(A)the expiration of
				the 10-day period which begins on the date of the election; or
						(B)the date provided
				under State
				law.
						.
		
